UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-33351 (Exact Name of Registrant as Specified in Its Charter) Florida 65-1147861 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) 1301 SE Port St. Lucie Boulevard Port St. Lucie, Florida (Address of Principal Executive Offices) (772) 225-5930 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YESþ NOo Indicate by checkmark whether the registrantis a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated fileroAccelerated filer o Non-accelerated filerpSmaller reporting company x (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NOþ Indicate the number of shares outstanding of each of the registrant’s classes of common stock, asof the latest practicable date: Common stock, par value $.01 per share 2,058,047 shares (class) Outstanding at April 30, 2009 Transitional Small Business Disclosure Format (check one): YES o NO þ FPB BANCORP, INC. AND SUBSIDIARY INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements Condensed Consolidated Balance Sheets - March 31, 2009 (unaudited) and December 31, 2008 2 Condensed Consolidated Statements of Operations - Three Months ended March 31, 2009 and 2008 (unaudited) 3-4 Condensed Consolidated Statements of Stockholders' Equity - Three Months ended March 31, 2009 and 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows - Three Months ended March 31, 2009 and 2008 (unaudited) 6-7 Notes to Condensed Consolidated Financial Statements (unaudited) 8-13 Review By Independent Registered Public Accounting Firm 14 Report of Independent Registered Public Accounting Firm 15 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16-19 Item 4. Controls and Procedures 20 PART II.OTHER INFORMATION Item 1.Legal Proceedings 21 Item 6.Exhibits 21 SIGNATURES 22 1 Index FPB BANCORP, INC. AND SUBSIDIARY PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (Dollars in thousands, except per share amounts) March 31, December31, Assets 2009 2008 (unaudited) Cash and due from banks $ 9,532 2,826 Federal funds sold 3,000 2,384 Interest-bearing deposits with banks 381 247 Total cash and cash equivalents 12,913 5,457 Securities available for sale 33,935 33,238 Securities held to maturity (market value of $1) - 1 Loans, net of allowance for loan losses of $2,634 and $2,552 185,031 184,182 Premises and equipment, net 5,764 5,881 Federal Home Loan Bank stock, at cost 930 853 Foreclosed assets 3,936 1,714 Accrued interest receivable 1,349 1,355 Deferred income taxes 1,945 1,654 Bank-owned life insurance 2,924 2,789 Other assets 2,101 2,049 Total assets $ 250,828 239,173 Liabilities and Stockholders' Equity Liabilities: Non-interest bearing demand deposits 21,651 19,492 Savings, NOW and money-market deposits 49,410 39,458 Time deposits 142,519 141,733 Total deposits 213,580 200,683 Official checks 1,053 1,217 Federal Home Loan Bank advances 10,600 11,100 Other liabilities 1,252 1,277 Total liabilities 226,485 214,277 Stockholders' equity: Preferred stock, $.01 par value; 1,000,000 shares authorized, 5,800 shares of Series Aissued and outstanding - - Additional paid-in capital, preferred 5,800 5,800 Preferred stock discount (498 ) (521 ) Common stock, $.01 par value; 5,000,000 shares authorized,2,058,047 shares issued and outstanding 20 20 Additional paid-in capital, common 24,406 24,393 Accumulated deficit (5,839 ) (4,982 ) Accumulated other comprehensive income 454 186 Total stockholders' equity 24,343 24,896 Total liabilities and stockholders' equity $ 250,828 239,173 See Accompanying Notes to Condensed Consolidated Financial Statements. 2 Index FPB BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended March 31, 2009 2008 Interest income: Loans $ 2,814 $ 3,432 Securities 403 105 Other 2 40 Total interest income 3,219 3,577 Interest expense: Deposits 1,606 1,770 Interest on borrowings 58 6 Total interest expense 1,664 1,776 Net interest income 1,555 1,801 Provision for loan losses 1,069 559 Net interest income after provision for loan losses 486 1,242 Non-interest income: Service charges and fees on deposit accounts 162 124 Loan brokerage fees 30 30 (Loss) gain on sale of loans held for sale (23) 15 Gain on sale of securities available for sale 87 20 Income from bank-owned life insurance 27 27 Other fees 13 8 Total non-interest income 296 224 Non-interest expenses: Salaries and employee benefits 896 985 Occupancy and equipment 393 372 Advertising 80 113 Data processing 141 159 Supplies 31 56 Professional fees 153 112 Other 322 287 Total non-interest expenses 2,016 2,084 Loss before income taxes (1,234) (618) Income tax benefit (472) (237) Net loss $ (762) $ (381) Preferred stock dividend requirements andamortization of preferred stock discount 95 - Net loss available to common shareholders $ (857) $ (381) 3 Index FPB BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations (Unaudited), continued (Dollars in thousands, except per share amounts) Net loss per common share: Basic $ (.42 ) (.19 ) Diluted $ (.42 ) (.19 ) Weighted-average number of common shares, basic $ 2,058,047 2,058,047 Weighted-average number of common shares, diluted $ 2,058,047 2,058,047 See Accompanying Notes to Condensed Consolidated Financial Statements. 4 Index FPB BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Stockholders' Equity Three Months Ended March 31, 2009 and 2008 (Dollars in thousands) Accumulated ­­­­­Preferred Stock Common Stock Other Additional Additional Compre- Total Paid-In Paid-In Accumulated hensive Stockholders’ Shares Amount Capital Discount Shares Amount Capital Deficit Income Equity Balance at December 31, 2007 - $ - - - 2,058,047 $ 20 23,813 (1,936 ) 34 21,931 Comprehensive loss: Net loss for the three months ended March 31, 2008 (unaudited) - (381 ) - (381 ) Net change in unrealized gain on securities available for sale, net of tax of $6 (unaudited) - 10 10 Comprehensive Loss (unaudited) (371 ) Share-based compensation (unaudited) - 8 - - 8 Cumulative effect adjustment related to deferred compensation plans, net of tax benefit of $25 (unaudited) (see note 8) - (42 ) - (42 ) Balance at March 31, 2008 (unaudited) - $ - - - 2,058,047 $ 20 23,821 (2,359 ) 44 21,526 Balance at December 31, 2008 5,800 $ - 5,800 (521 ) 2,058,047 $ 20 24,393 (4,982 ) 186 24,896 Comprehensive loss: Net loss for the three months ended March 31, 2009 (unaudited) - (762 ) - (762 ) Net change in unrealized gain on securities available for sale, net of tax of $162 (unaudited) - 268 268 Comprehensive Loss (unaudited) (494 ) Preferred stock dividend requirements and amortization of preferred stock discount (unaudited) - - - 23 - - - (95 ) - (72 ) Share-based compensation (unaudited) - 13 - - 13 Balance at March 31, 2009 (unaudited) 5,800 $ - 5,800 (498 ) 2,058,047 $ 20 24,406 (5,839 ) 454 24,343 See Accompanying Notes to Consolidated Financial Statements. 5 Index FPB BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three months ended March 31 2009 2008 Cash flows from operating activities: Net loss $ (762 ) $ (381 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 122 102 Provision for loan losses 1,069 559 Amortization of loan fees, net (28 ) (50 ) Deferred income taxes (453 ) (220 ) Net amortization of premiums and discounts on securities 30 4 Loss (gain) on sale of loans held for sale 23 (15 ) Gain on sale of securities available for sale (87 ) (20 ) (Disbursements) proceeds from sale of loans held for sale (23 ) 400 Originations of loans held for sale - (385 ) Decrease in accrued interest receivable 6 33 Increase in other assets (52 ) (348 ) Decrease in official checks and other liabilities (205 ) (570 ) Income from bank-owned life insurance (27 ) (27 ) Share-based compensation 13 8 Net cash used in operating activities (374 ) (910 ) Cash flows from investing activities: Maturities and calls of securities available for sale 4,500 - Purchase of securities available for sale (8,276 ) (7,329 ) Principal payments on securities available for sale 659 85 Proceeds from sale of securities available for sale 2,907 4,794 Principal payments on securities held to maturity 1 - Net increase in loans (4,112 ) (6,647 ) Purchase of premises and equipment (5 ) (536 ) Purchase of Federal Home Loan Bank stock (77 ) (78 ) Purchase of bank-owned life insurance (108 ) - Net cash used in investing activities (4,511 ) (9,711 ) Cash flows from financing activities: Net increase in deposits 12,897 19,704 Cash paid to preferred stockholder (56 ) - Repayment of Federal Home Loan Bank Advances (500 ) - Net cash provided by financing activities 12,341 19,704 Netincrease in cash and cash equivalents 7,456 9,083 Cash and cash equivalents at beginning of period 5,457 6,795 Cash and cash equivalents at end of period $ 12,913 $ 15,878 6 Index FPB BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (unaudited), Continued (In thousands) Three months ended March 31 2009 2008 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest, net of interest capitalized $10 in 2008 $ 1,689 1,759 Income taxes $ - - Non-cash transactions: Accumulated other comprehensive income, net change in unrealized gain on securities available for sale, net of tax $ 268 10 Cumulative effect adjustment related to deferred compensation plans, net of tax benefit of $25 $ - (42 ) Transfer of loans to foreclosed assets $ 2,222 - Accrual of preferred stock dividend $ 72 - See Accompanying Notes to Consolidated Financial Statements. 7 Index FPB BANCORP, INC. AND SUBSIDIARY Notes to Condensed Consolidated Financial Statements (unaudited) (1) General. FPB Bancorp, Inc. (the "Holding Company") owns 100% of the outstanding common stock of First Peoples Bank (the "Bank") and the Bank owns 100% of the outstanding common stock of Treasure Coast Holdings, Inc., (collectively referred to as the "Company"). The Holding Company operates as a one-bank holding company and its only business activity is the operation of the Bank.The Bank is a state (Florida)-chartered commercial bank and its deposits are insured up to the maximum amounts by the Federal Deposit Insurance Corporation, which are currently $250,000 for all qualified accounts, and unlimited for non-interest bearing transaction accounts, both throughDecember 31, 2009. The Bank offers a variety of community banking services to individual and corporate customers through its six banking offices located in Port St. Lucie, Stuart, Fort Pierce, Vero Beach and Palm City, Florida.The newest office opened in May, 2008 on Gatlin Boulevard in Port St. Lucie, Florida.In addition, the Palm City, Florida office opened in January of 2008.The new subsidiary, Treasure Coast Holdings, Inc., was incorporated in June 2008 for the sole purpose of managing foreclosed assets. In the opinion of management, the accompanying condensed consolidated financial statements of the Company contain all adjustments (consisting primarily of normal recurring accruals) necessary to present fairly the financial position at March 31, 2009, and the results of operations and cash flows for the three-month periods ended March 31, 2009 and 2008.The results of operations for the three months ended March 31, 2009 are not necessarily indicative of the results to be expected for the full year. (2) Loan Impairment and Credit Losses. Information about impaired loans, the majority of which are collateral dependent, for the three months ended March 31, 2009 and 2008, is as follows (in thousands): At March 31, 2009 2008 Loans identified as impaired: Gross loans with no related allowance for losses $ 18,305 $ 1,537 Gross loans with related allowance for loan losses recorded 5,019 3,215 Less: Allowance on these loans 477 336 Net investment in impaired loans $ 22,847 $ 4,416 Three Months Ended March 31, 2009 2008 Average investment in impaired loans $ 23,663 $ 2,984 Interest income recognized on impaired loans $ 226 $ 7 Interest income received on impaired loans $ 124 $ 7 During the quarter ending March 31, 2009, nine additional loans totaling $4.2 million were identified as impaired, with a net change for the quarter of $649,000.Loans totaling $2.2 million were transferred to foreclosed assets during the quarter ending March 31, 2009.Management believes that due to the collateral value associated with these loans, no material losses will be incurred. (continued) 8 Index FPB BANCORP, INC. AND SUBSIDIARY Notes to Condensed Consolidated Financial Statements (unaudited), Continued (2) Loan Impairment and Credit Losses, Continued. The activity in the allowance for loan losses was as follows (in thousands): Three Months Ended March 31, 2009 2008 Balance at beginning of period $ 2,552 $ 2,393 Provision for loan losses 1,069 559 (Charge-offs), net of recoveries (987 ) (502 ) Balance at end of period $ 2,634 $ 2,450 Non-accrual and past due loans were as follows (in thousands): At March 31, At December31, 2009 2008 Non-accrual loans $ 11,211 $ 10,105 Past due ninety days or more, but still accruing 1,278 250 $ 12,489 $ 10,355 (3) Regulatory Capital.The Bank is required to maintain certain minimum regulatory capital requirements. The following is a summary at March 31, 2009 of the regulatory capital requirements and the Bank's capital on a percentage basis: Percentage of Regulatory the Bank Requirement Tier I capital to total average assets 8.11 % 4.00 % Tier I capital to risk-weighted assets 9.87 % 4.00 % Total capital to risk-weighted assets 11.12 % 8.00 % (continued) 9 Index FPB BANCORP, INC. AND SUBSIDIARY Notes to Condensed Consolidated Financial Statements (unaudited), Continued (4) Loss Per Common Share. Basic loss per common share has been computed on the basis of the weighted-average number of shares of common stock outstanding during the period. For the three months ended March 31, 2009 and 2008, outstanding stock options and warrants are not considered dilutive due to the loss incurred by the Company. (5) Share-Based Compensation.The Company follows the fair value recognition provisions of Statement of Financial Accounting Standards (“SFAS”) No. 123(R), Share-Based Payment (“SFAS 123(R)”), and expenses the fair value of any stock options granted after December 31, 2005.SFAS 123(R) requires the measurement and recognition of compensation for all stock-based awards made to employees and directors including stock options based on estimated fair values.Under the fair value recognition provisions of SFAS 123(R), the Company recognizes share-based compensation in compensation and benefits for officers and employees, and in other expense for directors in the consolidated statements of operations.The expense is recognized on a straight-line basis over the vesting period. The Company established a Stock Option Plan in 1998 (“1998 Plan”) for directors, officers and employees of the Company. The 1998 Plan as amended provides for 131,553 shares of common stock to be available for grant.The exercise price of the stock options is the fair market value of the common stock on the date of grant.The options expire ten years from the date of grant. At March 31, 2009, no shares remain available for grant, as the Plan Agreement terminated on December 8, 2008.A summary of stock option information follows ($ in thousands, except per share amounts): Number of Options Weighted-Average ExercisePrice Weighted-Average Remaining ContractualTerm Aggregate Intrinsic Value Outstanding at December 31, 2007 36,953 $ 11.68 Options granted 579 8.50 Options forfeited (771 ) (9.52 ) Outstanding at December 31, 2008 and March 31, 2009 36,761 $ 11.68 2.16 years $ - Options exercisable at March 31, 2009 36,182 $ 11.73 2.05 years $ - In 2005, the Company established a new option plan (“2005 Plan”) for directors, officers and employees of the Company.The 2005 Plan provides for 158,743 shares of common stock to be available for grant.The exercise price of the stock options is the fair market value of the common stock on the date of grant.The 2005 Plan allows for various vesting periods. All options expire ten years from the date of grant.At March 31, 2009, 35,694 shares remain available for grant. (continued) 10 Index FPB BANCORP, INC. AND SUBSIDIARY Notes to Condensed Consolidated Financial Statements (unaudited), Continued (5) Share-based Compensation, continued. A summary of stock option information follows: Number of Options Weighted-Average ExercisePrice Weighted-Average Remaining ContractualTerm Aggregate Intrinsic Value Options outstanding at December 31, 2007 101,783 $ 15.63 Options forfeited (6,442 ) (14.47 ) Options granted 27,708 9.34 Options outstanding at December 31, 2008 and March 31, 2009 123,049 $ 14.27 7.49 years $ - Options exercisable at March 31, 2009 85,030 $ 15.49 7.05 years $ - The fair value of each option granted in the first quarter of 2008 was estimated on the date of grant using the Black-Scholes option-pricing model with the following assumptions: Three Months Ended March 31, 2008 Dividend yield - % Expected life in years 6 – 6.5 years Expected stock volatility 23.44% - 28.20 % Risk-free interest rate 4.88% - 4.98 % Per share grant-date fair value of options issued during the period $ 3.11 - $3.40 No stock options were granted during the three months ended March 31, 2009 The Company has examined its historical pattern of option exercises by its directors and employees in an effort to determine if there was any pattern based on these populations.From this analysis, the Company could not identify any patterns in the exercise of options.As such, the Company used the guidance in Staff Accounting Bulletin No. 107 issued by the Securities and Exchange Commission to determine the estimated life of options.Expected volatility is based on historical volatility of the Company's common stock. The risk-free rate for periods within the contractual life of the option is based on the U.S. treasury yield curve in effect at the time of grant.The dividend yield assumptions are based on the Company’s history and expectation of dividend payments. (continued) 11 Index FPB BANCORP, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements, Continued (5) Share-Based Compensation, continued The total fair value of shares vested and recognized as compensation expense was $13,000 and $8,000 for 2009 and 2008 respectively, and the related tax benefit recognizedwas $1,000 in 2009 and none in 2008. As of December 31, 2008, the Company had 38,598 stock options not fully vested and there was $76,000 of total unrecognized compensation cost related to these non-vested options. This cost is expected to be recognized monthly over a weighted-average period of 1.3 years on a straight-line basis. In addition, as discussed in more detail in Note 6, the Company sold on December 5, 2008 to the U.S. Treasury a ten year warrant to purchase at any time up to 183,158 shares of the Company’s common stock for $4.75 per share. (6) Stockholders’ Equity.On December 5, 2008, the Company issued and sold to the United States Department of the Treasury (the “Treasury”) 5,800 shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Preferred Shares”), along with a ten year warrant (the “Warrant”) to purchase at any time up to 183,158 shares of the Company’s common stock for $4.75 per share, for a total cash investment of $5.8 million from the Treasury (the “Transaction”). The Transaction proceeds of $5.8 million were allocated between the Preferred Shares and Warrant based on the ratio of the estimated fair value of the Warrant to the aggregate estimated fair value of both the Preferred Shares and the Warrant. The value of the Warrant was computed to be $394,000 using the Black Scholes model with the following inputs: expected stock volatility of 61.89%, risk-free interest rate of 4.11%, expected life of 5 years and no dividend yield. The value of the Preferred Shares was computed to be $3.9 million based on the net present value of the expected cash flows over five years using a discount rate of 14%, which represents what the Company believes to be its incremental borrowing rate for a similar transaction in the private sector. The allocation of proceeds to the Warrant was recorded as a “preferred stock discount” against the Preferred Shares, with a corresponding and equal entry to additional paid in common equity in the amount of $526,000. This discount is being amortized over five years on a straight-line basis and increases the loss available to common shareholders. (7) Fair Value Measurements. Financial assets subject to fair value measurements on a recurring basis are as follows(in thousands): Fair Value Measurements at Reporting Date Using Quoted Prices In Active Significant Markets for Other Significant Identical Observable Unobservable Fair Assets Inputs Inputs Value (Level 1) (Level 2) (Level 3) As of March 31, 2009 - Available-for-sale securities $ 33,935 - $ 33,935 - (continued) 12 FPB BANCORP, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements, Continued (7) Fair Value Measurements, continued. Impaired collateral-dependent loans and foreclosed assets are carried at fair value when the current collateral value is lower than the carrying value of the loan or foreclosed asset.Those impaired collateral-dependent loans and foreclosed assets which are measured at fair value on a non-recurring basis are as follows (in thousands): Losses Recorded in Operations For the Total Three Months Ended Total Level 1 Level 2 Level 3 Losses March 31, 2009 As of March 31, 2009: Impaired Loans $ 6,972 (1) - - $ 6,972 $ (2,481 ) $ (266 ) Foreclosed assets $ 3,936 - - $ 3,936 - - (1) In addition, loans with a carrying value of $15.9 million were measured for impairment using Level 3 inputs and had a fair value in excess of carrying value. (8) Cumulative Effect Adjustment Related to Deferred Compensation Plans. During 2007, the Financial Accounting Standards Board issued EITF No. 06-4, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsed Split-Dollar Life Insurance Arrangements” (“EITF 06-4”), which requires an employer to recognize a liability for postretirement death benefits provided under endorsement split-dollar agreements. An endorsement split-dollar agreement is an arrangement wherebyan employer owns a life insurance policy that covers the life of an employee and, pursuant to a separate agreement, endorses a portion of the policy’s death benefits to the insured employee’s beneficiary. EITF 06-4 is effective for fiscal years beginning after December 15, 2007. The Company has entered into Supplemental Death Benefit Agreements with certain of its directors and executive officers pursuant to which the Company has agreed to pay a portion of the death benefit payable under certain life insurance policies owned by the Company to the directors’ or executives’ beneficiaries upon their death. As a result of the adoption of EITF 06-4, the Company recognized a cumulative effect adjustment (decrease) to retained earnings of $(42,000)representing an additional liability of $67,000 required to be provided under EITF 06-4 on January 1, 2008 relating to the agreements, net of deferred income taxes of $25,000. (9) Recent Development.On May 1, 2009, the Office of the Comptroller of Currency closed Silverton Bank, N.A., the Company’s primary correspondent bank.The FDIC was appointed as the Receiver and the correspondent bank is now operating as Silverton Bridge Bank, National Association.The Company had previously purchased a total of 200 shares of the common stock of Silverton Bank, N.A., for a total investment of $548,000, which is being charged-off during the second quarter of 2009. 13 Index FPB BANCORP, INC. AND SUBSIDIARY Review by Independent Registered Public Accounting
